In an action by plaintiff wife to recover three installment payments due under a separation agreement, plaintiff moved for summary judgment. Defendant made a cross motion for similar relief, contending that the separation agreement is void under section 51 of the Domestic Relations Law. The Special Term granted plaintiff’s motion and denied defendant’s cross motion, and defendant appeals. Order and judgment of the County Court, Westchester County, unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Hagarty, Acting P. J., Johnston, Adel, Aldrich and Nolan, JJ.